Citation Nr: 1811124	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1989 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of this matter is now with the RO in Detroit, Michigan.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, with erectile dysfunction requires insulin and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§  4.1, 4.7, 4.115b, 4.119, Diagnostic Code 7522, 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378 - 1380 - 81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

The Veteran contends that his diabetes mellitus, type II, is worse than his current rating reflects.  He reports that the dosage for his insulin has increased and that his diabetes has restricted his diet and activities.  See July 2012 Notice of Disagreement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007). 

The Veteran's diabetes mellitus, type II, with erectile dysfunction has been currently assigned a 20 percent disability rating effective June 1, 2009, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Board notes that the Veteran already has a separate evaluation for hypertension, a complication of his diabetes mellitus, type II.  The evaluation for hypertension is not currently on appeal.  However, as the Veteran is currently in receipt of a noncompensable disability rating for erectile dysfunction as a complication of diabetes mellitus, type II, the Board must address whether a compensable disability rating for this disability is warranted.  That discussion is detailed below. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that strenuous occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363 - 65.

According to a March 2011 VA treatment record, the Veteran's diabetes mellitus required insulin and a restricted diet.  Complications of his diabetes mellitus, type II, were not noted.

In a May 2011 VA examination, the VA examiner noted that the Veteran's diabetes was treated with insulin and oral medication.  The Veteran was instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  There were no episodes of hypoglycemia.  Complications of his diabetes mellitus, type II, included erectile dysfunction and hypertension.  Diabetic neuropathy was noted as a contributing cause to erectile dysfunction.  The examiner found that the Veteran's diabetes, including all diagnosed complications, had no effect on his functionality in his usual occupation or on his usual daily activities.

VA treatment records from May 2011 to February 2018 show that the Veteran's diabetes mellitus, type II, was managed with insulin, oral hypoglycemic, and a restricted diet.  The records also show that medical professionals counseled the Veteran on the importance of regular exercise and/or physical activity and advised that he increase his physical activity to manage his health issues, such as his obesity and high blood pressure.  While paresthesia was noted in an August 2013 treatment record, the VA treatment records consistently noted that the complications of the Veteran's diabetes did not include neuropathy or retinopathy.  

Private treatment records from February 2013 to July 2013 show that the Veteran's diabetes mellitus, type II, was managed with insulin and a restricted diet.  A March 2013 private treatment record shows that the Veteran was instructed by B.G. Barnosky, D.O., to walk at least six minutes a day to treat his pulmonary condition.  

In a September 2013 VA examination for diabetes, the VA examiner noted that the Veteran's diabetes was treated with insulin and that there was no regulation of activities as part of medical management of his diabetes.  Visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions weekly.  The Veteran had not been hospitalized over the past 12 months for episodes of ketoacidosis or hypoglycemia.  There was no progressive loss of strength or progressive unintentional weight loss attributable to diabetes mellitus.  Complications of his diabetes mellitus, type II, included peripheral neuropathy and erectile dysfunction.

In a September 2013 VA examination for the male reproductive system, the examiner found that the Veteran had erectile dysfunction that was treated with medication.  The examiner found that the Veteran did not have voiding dysfunction, urinary tract or kidney infection, retrograde ejaculation, or a history of chronic epididymitis, epidiymo-orchitis, or prostatitis.  The examiner did not physically examine the Veteran's penis, testes, epididymis, or prostate per the Veteran's request.  The Veteran reported that his penis, testes, and epididymis had normal anatomy with no deformity or abnormality.  The examiner found that a prostate examination was not relevant to the Veteran's erectile dysfunction.  

In an April 2014 VA examination for diabetic sensory-motor peripheral neuropathy, the VA examiner found that the Veteran did not have nor had he ever been diagnosed with diabetic peripheral neuropathy.  The examiner noted that the Veteran denied any subjective symptoms of peripheral neuropathy, to include any pain, tingling, or numbness in his hands or feet.  Additionally, after a neurologic examination, the examiner found no objective symptoms of diabetic peripheral neuropathy in the Veteran's upper and lower extremities.

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a higher 40 percent evaluation.  The Veteran requires insulin, oral hypoglycemic, and a restricted diet, but does not require regulation of activities.  Although the Veteran reported that his diabetes has restricted his activities, the evidence does not support his assertion.  Indeed, the Veteran's VA and private treatment records do not show that his physicians regulated his activities as part of the management of his diabetes mellitus.  In fact, the Veteran was encouraged to increase his physical activities to manage his health issues, including obesity and high blood pressure.  Therefore, there is no basis under the rating criteria upon which to award the Veteran a higher evaluation; therefore, the Veteran's diabetes mellitus, type II, is no more than 20 percent disabling.

Separate Compensable Ratings

The Board has also considered whether the Veteran is entitled to separate compensable evaluations for his erectile dysfunction.  

Initially, the Board notes that although the May 2011 and September 2013 VA examinations and an August 2013 VA treatment record suggests that the Veteran has diabetic neuropathy, the rest of the VA treatment records and the April 2014 VA examination for diabetic sensory-motor peripheral neuropathy show that the Veteran does not have diabetic neuropathy.  The Board finds that the April 2014 VA examination to be especially probative on the issue of whether the Veteran has diabetic neuropathy as it was conducted by a physician for the purpose of determining whether the Veteran had diabetic neuropathy.  Accordingly, the Board finds that the preponderance of the evidence weighs against finding that a complication of the Veteran's diabetes mellitus, type II, includes neuropathy.  Therefore, a separate compensable rating for neuropathy is not warranted.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regard to the Veteran's erectile dysfunction, it is currently evaluated as a noncompensable complication of diabetes mellitus.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a)(2017).  In this case, the Veteran is already in receipt of SMC for loss of use of a creative organ. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent evaluation under Diagnostic Code 7522.  The September 2013 VA examination indicates that the Veteran clearly had loss of erectile power.  However, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran has not asserted that he has any penile deformity, and there is no clinical evidence of penile deformity.  In fact, at the September 2013 VA examination, the Veteran reported normal anatomy with no penile deformity or abnormality.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and a separate compensable evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


